Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 states in part; “An electrical arrangement, comprising: at least two electrical arrangements of claim 2”  where it would seem an -electrical arrangement comprising at least two microelectromechanical relays of claim 2 – would be more appropriate since claim 1 provides antecedent basis for a “first microelectromechanical relay” and the details thereof.

Claims 6, 7, 9-11, 13-18, 21 and 22 are objected to for similar reasoning.
Correction or clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Huber et al.            (US 2004/0091203).  Huber et al. [Fig. 4] discloses an electrical arrangement, comprising: a first microelectromechanical relay 10’, the first microelectromechanical relay comprising a beam element 30’ configured to switch [0054] from a first position adjacent to a first electrode 20c’ to a second position adjacent a second electrode 12; a first RF electrode 20a and second RF electrode 20b configured to be either electrically isolated or electrically coupled to the beam element 30’ in the following manner depending on the beam element position: when the beam element 30’ is in the first position adjacent to the first electrode 20c’, the first and second RF electrodes 20a, 20b 30’; when the beam element is in the second position adjacent to the second electrode 12, the first and second RF electrodes 20a, 20b are electrically isolated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2004/0091203)  in view of Morris et al. (US 9,281,128).
Huber et al. shows the first 20c’ and second 12 electrodes.
	However Huber et al. does not show circuit details.
Morris et al. [Fig. 2D] shows an analogous microelectromechanical relay with circuit details which include a first bias resistor 50 coupled to the analogous first    electrode 40; and a second bias resistor 44 coupled to the analogous second         electrode 32.
Although Morris et al. does not explicitly state the first bias resistor 50 and the second bias resistor 44 are configured to isolate a lower voltage source from the analogous first electrode 40 and an upper voltage source from the analogous second electrode 32.  
Morris et al. clearly teaches “For different system applications, the optimization of these resistor values may be different” [Col. 7, lines 56-57]; which concludes with several examples of differing resistor ratios based on resistor values and their effects [Col. 7, lines 56-57].
.

Claims 5,  6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2004/0091203)  and Morris et al. (US 9,281,128) in view of       Smith et al. (US 8,861,218).
Huber et al. shows the first microelectromechanical      relay 10’ comprising first RF electrode 20a and second RF electrode 20b configured to be either electrically isolated or electrically coupled to the beam element 30’.
	Morris et al. is relied upon to teach the addition of resistors to the first and second electrodes,
	However neither Huber et al. nor Morris et al. show or teach at least two microelectromechanical relays coupled in parallel.
	Smith et al. teaches the use of a of a number of microelectromechanical relays [Fig. 16] rather than using an larger individual microelectromechanical relay resulting in at least two first RF electrodes of the at least two microelectromechanical relays are coupled together; and at least two second RF electrodes of the at least two microelectromechanical relays are coupled together [Col. 18, lines 26-36].
microelectromechanical relays.

Allowable Subject Matter
Claims 3, 4, 7-15 and 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form or amended into the respective independent base claim including all of the limitations of the base claim and any intervening claims.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833